       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

PORTIA E. WEST,                  §
    PLAINTIFF                    §
V.                               §    CIVIL ACTION NO. _____________
                                 §
ALDINE INDEPENDENT SCHOOL §
DISTRICT,                        §
      DEFENDANT                  §
____________________________________________________________

                        PLAINTIFF’S ORIGINAL COMPLAINT

         COMES NOW, Plaintiff PORTIA E. WEST (“Ms. West”) to hereby file her

“Plaintiff’s Original Complaint” (“Complaint”) and in support Ms. West would

show this Honorable Court the following.

                                     PREAMBLE

            EXPERIENCED AND WONDERFUL TEACHER
   DENIED PROMOTION BECAUSE OF HER RACE, AGE, AND GENDER

      Plaintiff is a teacher with Defendant ALDINE INDEPENDENT SCHOOL
DISTRICT. Notwithstanding Plaintiff’s stellar reputation and years of experience
with Defendant, Defendant deliberately denied Ms. West the right to a promotion
because of Ms. West’s race, age, and gender, as well as then retaliating against
Plaintiff. Left with no recourse, Plaintiff seeks redress of this Court for damages.

                                  A. NATURE OF SUIT

         1.       Plaintiff Ms. West has been the victim of systematic and ongoing

discrimination in Ms. West’s workplace based on Ms. West’s race, age, and gender,

as well retaliation for, and in an effort to suppress, Ms. West’s exercise of Ms. West’s

Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                        1
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 2 of 11




rights under the First Amendment of the United States Constitution. These acts of

discrimination caused, contributed to, and maintained a hostile workplace

environment in addition to being actionable in and of themselves. Plaintiff Ms. West

attempted many times to have Defendant Aldine-ISD (hereafter defined) stop the

discrimination, but Defendant failed and refused to do so. After exhausting her

administrative remedies and having seen that any further attempt to seek

administrative redress would be pointless because of Defendant ALDINE-ISD’s

clear bias against Plaintiff Ms. West, Ms. West exercised her right to file a complaint

with the United States Equal Employment Opportunity Commission (the “EEOC”)

and now seeks judicial redress.

         2.       Plaintiff Jane now files this original action for damages pursuant to:

                  (a)    42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991;

                  (b)    42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343;

                  (c)    42 U.S.C. §§6101 et seq., being the Age Discrimination
                         in Employment Act of 1967, as amended; and

                  (d)    42 U.S.C. § 1983 with regards to:

                         (i)     Defendant’s violations of the laws of the United
                                 States;




Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                            2
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 3 of 11




                         (ii)    Defendant’s denial (under the color of law) of
                                 Plaintiff Jane’s equal protection, procedural due
                                 process violations, and substantive due process
                                 rights granted by the Fourteenth Amendment to the
                                 U.S. Constitution;

                         (iii)   Defendant’s denial (under the color of law) of
                                 Plaintiff Jane’s freedom of expression and
                                 assembly rights granted by the First Amendment to
                                 the U.S. Constitution.

                                          B. PARTIES

         3.       Plaintiff Ms. West is a female individual who resides in the State of

Texas. Ms. West has dedicated her life to the education of students. Ms. West is

African-American and is over the age of forty (40).

         4.       Defendant      ALDINE      INDEPENDENT         SCHOOL       DISTRICT

(“ALDINE-ISD”) is a public school district formed under the laws of the State of

Texas and operates under the authority of the State of Texas and the United States

Department of Education. Defendant ALDINE-ISD may be served with process

herein by personal delivery to Defendant’s ALDINE-ISD’s Superintendent of

Schools as follows:

                        ALDINE INDEPENDENT SCHOOL DISTRICT
                       ATTN: LA TOYA M. GOFFNEY-Superintendent
                                      2520 W.W. Thorne Blvd.
                                        Houston, Texas 77002




Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                       3
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 4 of 11




                                 C. JURISDICTION and VENUE

         5.       The original jurisdiction of this Court is in accordance with 28 U. S. C.

§ 1331 as involving a federal question proceeding arising under:

                  (a)    42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                         Civil Rights Act of 1964, as amended by the Civil Rights
                         Act of 1991 (“Title VI”);

                  (b)    42 U.S.C. §§2000e et seq., being Title VII of the Civil
                         Rights Act of 1964, as amended by the Civil Rights Act
                         of 1991, as well as 28 U.S.C. §1343 (“Title VII”);

                  (c)    42 U.S.C. §§6101 et seq., being the Age Discrimination
                         in Employment Act of 1967, as amended (“ADEA”); and

                  (d)    42 U.S.C. § 1983 (“Section 1983”) with regards to:

                         (j)      Defendant’s violations of the laws of the United
                                  States;

                         (ii)     Defendant’s denial (under the color of law) of
                                  Plaintiff Jane’s equal protection, procedural due
                                  process violations, and substantive due process
                                  rights granted by the Fourteenth Amendment to the
                                  U.S. Constitution;

                         (iii)    Defendant’s denial (under the color of law) of
                                  Plaintiff Jane’s freedom of expression and
                                  assembly rights granted by the First Amendment to
                                  the U.S. Constitution

         6.       Venue is proper in the Southern District of Texas (Houston Division)

because Defendant ALDINE-ISD operates its schools in, and from, Houston and




Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                           4
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 5 of 11




Harris County, Texas, which is also where the underlying events occurred. Houston

and Harris County are within the Southern District of Texas.

                                 D. FACTUAL BACKGROUND

         7.       Plaintiff Ms. West is an African-American female. Ms. West is over the

age of forty (40).

         8.       Plaintiff Ms. West has been an education employee in the State of Texas

for many years. For many of those years, Ms. West has been an employee of

Defendant ALDINE-ISD.

         9.       Plaintiff Ms. West performs the above described work for Defendant

ALDINE-ISD under a written agreement with it (the “Contract”).

         10.      Defendant ALDINE-ISD receives grants and other funds from the

United States government.

         11.      Because of Plaintiff’s Ms. West’s race, age, gender, and the exercise of

Ms. West’s rights to seek formal complaints and redress, Defendant ALDINE-ISD

personnel repeatedly and systematically mistreat Ms. West at work and have denied

Ms. West promotions rightfully due to Ms. West.

         12.      Plaintiff Ms. West made Defendant ALDINE-ISD fully aware of such

mistreatment occurring at the hands of coworkers or superiors, as well as improper

and illegal actions being taken by ALDINE-ISD. However, ALDINE-ISD personnel

took no steps to stop the misconduct or to prevent similar acts of misconduct in the

Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                          5
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 6 of 11




future. Indeed, ALDINE-ISD’s reaction was to retaliate against Ms. West for having

brought the discrimination to people’s attention.

         13.      On July 22, 2019, Plaintiff Ms. West filed a complaint (“Charge”) with

the United States Department of Justice, Civil Rights Division, Equal Employment

Opportunity Commission (“EEOC”). In the Charge, Plaintiff Ms. West alleged

discrimination in the areas of race, gender, age, and also retaliation.

         14.      On or after September 7, 2020. Plaintiff Ms. West received a letter from

the EEOC which granted Ms. West the right to pursue her request for relief with this

Court.

         15.      Defendant ALDINE-ISD’s discrimination of and retaliation against

Plaintiff Ms. West has caused Ms. West to suffer economic harm, including without

limitation lost pay and medical expenses.

         16.      Defendant ALDINE-ISD committed the misconduct described in this

Complaint intentionally, with actual malice, reckless disregard, and intentional

indifference toward Plaintiff Ms. West.

         17.      Texas law deems Ms. West’s Contract to create a property interest that

Ms. West holds.

         18.      Defendant ALDINE-ISD targeted its behavior against Plaintiff Ms.

West and implemented it under color of law. The ALDINE-ISD personnel who

committed the misconduct complained of did so as agents and representatives of

Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                          6
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 7 of 11




ALDINE-ISD and were implementing ALDINE-ISD’s policies, practices, and

procedures when they acted against Ms. West.

         19.      If ALDINE-ISD’s policies, practices, and procedures were not in

written form, ALDINE-ISD and its agents implemented them in accord with the

customs and practices of ALDINE-ISD’s policy makers.

         20.      The ALDINE-ISD personnel who acted against Ms. West did so while

performing their assigned ALDINE-ISD duties, as prescribed by ALDINE-ISD’s

superintendent and/or its board of trustees.

         21.      Further, ALDINE-ISD’s Board of Trustees (“Board”) itself was aware

of the ongoing discrimination and mistreatment of Ms. West, yet the Board

specifically affirmed the discrimination and retaliation, acting as the ultimate policy

maker of Defendant ALDINE-ISD.

         22.      Defendant ALDINE-ISD’s discrimination and retaliation towards

Plaintiff Ms. West represent actions of complete and deliberate indifference to Ms.

West, and, made it necessary for Ms. West to retain legal counsel and to file this

lawsuit to seek redress for the wrongs done to Ms. West by Defendant ALDINE-

ISD.

         23.      Plaintiff Ms. West has met all conditions precedent to bring these

claims before this Honorable Court.




Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                       7
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 8 of 11




                                 E. CAUSES OF ACTION

                       COUNT ONE: VIOLATION OF TITLE VI

         24.      Defendant ALDINE-ISD is an entity receiving grants and funds from

the United States government. Therefore, the provisions of Title VI also govern

ALDINE-ISD.

         25.      Defendant ALDINE-ISD violated Title VI by discriminating against

Plaintiff Ms. West because Ms. West is African-American.

         26.      Plaintiff Ms. West has suffered actual and compensatory damages as a

direct and proximate result of Defendant ALDINE-ISD’s violations of Title VI, for

which Ms. West now sues.

                      COUNT TWO: VIOLATION OF TITLE VII

         27.      Defendant ALDINE-ISD discriminated against Plaintiff Ms. West

because Ms. West is African-American, a female, and had the audacity to speak up.

         28.      Defendant ALDINE-ISD’s foregoing acts violated Title VII and

created a hostile workplace environment.

         29.      Defendant ALDINE-ISD also committed certain of its misconduct

toward Ms. West in retaliation for Ms. West filing grievances and complaints against

ALDINE-ISD, both internally and with authorities of the United States government.




Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                      8
       Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 9 of 11




         30.      Plaintiff Ms. West has suffered actual and consequential damages as a

direct and proximate result of Defendant ALDINE-ISD’s violations of Title VII, for

which Ms. West now sues.

                     COUNT THREE: VIOLATION OF THE ADEA

         31.      Defendant ALDINE-ISD’s discrimination against Plaintiff Ms. West,

was committed, in part, because Ms. West is over the age of forty (40).

         32.      Defendant ALDINE-ISD’S discrimination of Plaintiff Ms. West based

upon Ms. West’s age is a violation of the ADEA.

         33.      Plaintiff Ms. West has suffered actual and consequential damages as a

direct and proximate result of Defendant ALDINE-ISD's violations of the ADEA,

for which Ms. West now sues.

                         FOUR: VIOLATION OF SECTION 1983

         34.      42 U.S.C. §1983 provides in part:

                  Every person who under color of any statute, ordinance,
                  regulation, custom, or usage, of any State…subjects, or
                  causes to be subjected, a citizen of the United States…to
                  the deprivation of any rights, privileges, or immunities
                  secured by the Constitution and laws, shall be liable to the
                  party injured in an action and law, suit in equity, or other
                  proper procedure for redress….

         35.      Defendant ALDINE-ISD’s acts and omissions in violation of Title VI

and Title VII also violate Section 1983 because ALDINE-ISD committed those acts

and omissions under color of law, through designated persons of authority

Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                       9
      Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 10 of 11




implementing their ALDINE-ISD-assigned duties and responsibilities, including the

Board.

         36.      The First Amendment to the United States Constitution grants Plaintiff

Ms. West the right to express issues with ALDINE-ISD both orally and in writing.

Further, Ms. West has the right to assemble peaceably and to petition Defendant

ALDINE-ISD for redress, which Ms. West did, but was then the victim of retaliation.

         37.      The Fourteenth Amendment to the United States Constitution grants

Plaintiff Ms. West the right to procedural and substantive due process and to equal

protection under the law.

         38.      Plaintiff Ms. West suffered actual and consequential damages as a

direct and proximate result of Defendant ALDINE-ISD’s violations of Section 1983,

for which Ms. West now sues.

                                 F. OTHER REQUESTED RELIEF.

         39.      In seeking redress with the Court for the foregoing claims, Plaintiff

Ms. West is also entitled to:

                  (a).   Punitive damages, where allowed by law;

                  (b)    Reimbursement of the attorneys’ fees incurred to pursue this

                         matter; and

                  (a)    where permitted, pre and post judgment interest, at the highest

                         rates permitted by law.

Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                        10
      Case 4:20-cv-04172 Document 1 Filed on 12/07/20 in TXSD Page 11 of 11




         40.      Plaintiff Ms. West is further entitled to recover from Defendant

ALDINE-ISD Plaintiff Ms. West’s costs of court.

         41.      Finally, Plaintiff Ms. West hereby requests a trial by jury in this lawsuit.

         WHEREFORE, PREMISES CONSIDERED, Plaintiff Ms. West respectfully

prays that upon final trial of this matter Ms. West            recover a judgment against

Defendant ALDINE-ISD for:

         • Plaintiff’s actual and consequential damages;

         • Exemplary damages in the manner requested above;

         • Plaintiff’s reasonable and necessary attorney’s fees;

         • Prejudgment and post judgment interest, as applicable;

         • Plaintiff’s costs of court; and

Any and all such other relief, legal and equitable, as to which Plaintiff may be justly

entitled.

         Respectfully submitted,

                                             Gorman Law Firm, pllc


                                             Terry P. Gorman, Esq.
                                             Texas Bar Number 08218200
                                             901 Mopac Expressway South, Suite 300
                                             Austin, Texas 78746
                                             Telephone: 214-802-3477 (direct)
                                             Telecopier: 512.597.1455
                                             tgorman@school-law.co
                                             COUNSEL FOR PLAINTIFF
                                             PORTIA E. WEST
Plaintiff’s Original Complaint
Glaw 2020.12.07                                                                             11
